Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 15, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162855(65)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
       Plaintiff-Appellee,
                                                                     SC: 162855
  v                                                                  COA: 353537
                                                                     Mackinac CC: 19-008346-AR,
                                                                       19-008347-AR
  WALTER JOSEPH CASWELL,
        Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Mason D. Morisset to appear and practice in this case under MCR 8.126(A)
  is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 15, 2021

                                                                              Clerk